By the Court,

Saeeord, J.:
Tbe record in tbis case presents no question for tbe consideration of tbis court. It refers to a bill of exceptions which is shown to have been presented to tbe court below, and thereupon allowed and signed, and ordered to be filed and made a part of tbe .record of tbe case. But tbis is all tbat appears in respect of sueb exceptions. "What they were, we are not advised. If tbe plaintiff in error desired to have tbe matters excepted to *145in the court helow reviewed, he should have caused his bill showing the rulings of the court to be included in the record which is attached to and made a part of his petition in error. Failing in this, ás before stated, there is no question before us. The j udgment must be affirmed.
All the Justices concurring.